Motion Granted; Abatement Order filed December 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00706-CV
                                    ____________

 ANGLO-DUTCH PETROLEUM INTERNATIONAL, INC., AND ANGLO-
          DUTCH (TENGE), LLC, Appellants/Cross-Appellees
                                          V.
          GREENBERG PEDEN, P.C., AND GERALD J. SWONKE,
                    Appellees/Cross-Appellants


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2004-20712


                           ABATEMENT ORDER

      Both the Anglo-Dutch parties and the Greenberg parties are appealing from
a final judgment signed May 13, 2014. On December 8, 2014, the parties filed a
joint motion for an extension of time to file their opening briefs, or alternatively, a
request that the appeal be abated to permit the parties to pursue settlement
discussions. We GRANT the alternative relief, vacate the current briefing
schedule, and order the appeal ABATED until January 30, 2015.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until January 30, 2015. The appeal will be reinstated on our active docket at that
time, and the parties’ opening briefs will be due January 30, 2015. If the parties reach a
settlement agreement, the parties shall advise the court of the settlement as soon as
practicable, and the appeal will be reinstated when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider a motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.